DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Ted Buck (Reg. No. 48,547) on May 19, 2021. 2.	The application has been amended as follows:
Cancel claims 39, 95, 130, 133, 147, and 158. 
	Rejoining claim 141, 143, 150, 151, and 159 with claims 1, 3, 4, 22, 24, 30, 62, 63, 67, 94, 96, 97, 121-129, 132, 134-136, 138-142, 144, 146, 148, 149, 152, 153, 155-157, and 160. 
1.    	(Currently Amended) A method of detecting a target RNA [derived] from a biological sample, comprising the steps of:
a)    	annealing the target RNA from the biological sample to [a] one of a plurality of  polynucleotide probes, thereby forming a complex comprising the one of the polynucleotide probes and the target RNA, wherein the plurality of polynucleotide probes are DNA probes;
b)    	extending the 3’ end of the target RNA in the complex with at least one deoxyadenosine triphosphate using a poly(A) polymerase, thereby forming an RNA-DNA hybrid;
c)    extending the RNA-DNA hybrid with at least one deoxyribonucelotide triphosphate using a DNA polymerase, thereby forming an extended RNA-DNA hybrid, wherein the DNA polymerase is a terminal deoxynucleotidyl transferase; and
d)    detecting [the presence of] the target RNA from the biological sample by detecting [the presence of] the extended RNA-DNA hybrid.
30. 	(Currently Amended) The method of claim 1, wherein the target RNA is not labeled before step (b). 
62.    (Currently Amended) The method of claim 1, wherein the plurality of polynucleotide probes is directly associated with a solid support, a layer or a surface thereof.
63.    (Currently Amended) The method of claim 62, wherein the plurality of polynucleotide probes is associated with the solid support, the layer or the surface thereof covalently.
plurality of polynucleotide probes onto a solid support.
96.    (Currently Amended) The method of claim 1, wherein the method is conducted using an array, and wherein the [one or more] plurality of polynucleotide probes [are] is located on the array.
132.	(Currently Amended) The method of claim 1, wherein the DNA polymerase recognizes the 3’ OH [end] group of the [extended] 3’ terminal deoxyadenosine of the target RNA in the RNA-DNA hybrid of step b), wherein the 3’ terminal deoxyadenosine is extended by the poly(A) polymerase.
134.	(Currently Amended) The method of claim 1, further comprising associating the [annealed polynucleotide probe target RNA] complex from step a) with a solid support.
138	(Currently Amended) The method of claim 1, wherein [the] said detecting the extended RNA-DNA hybrid [comprises] is by a fluorescence detection method.
142.    (Currently Amended) The method of claim 1, wherein the one of the polynucleotide probes is blocked with a blocking group at its 5’ end.
146.    (Currently Amended) The method of claim 1, wherein the one of the polynucleotide probes specifically [binds] hybridizes to the target RNA.
150.    (Currently Amended) The method of claim 149, wherein the target RNA of the complex is dephosphorylated with a base.
of the complex is dephosphorylated with an enzyme.
156.    (Currently Amended) The method of claim 1, wherein the target RNA of the complex[, when annealed to the polynucleotide probe,] contains an overhanging 3’ end that is not annealed to the polynucleotide probe.
157.    (Currently Amended) [A method of detecting at least two different target RNAs in a biological sample using the] The method of claim 1, wherein the [method] plurality of  polynucleotide probes comprises at least two different polynucleotide probes, wherein the at least two different polynucleotide probes specifically [bind] hybridize to [the] at least two different target RNAs in the biological sample.
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 4, 22, 24, 30, 62, 63, 67, 94, 96, 97, 121-129, 132, 134-136, 138-144, 146, 148-153, 155-157, 159, and 160 are allowable in light of applicant’s amendment filed on March 3, 2020 and the examiner’s amendment. The rejections under 35 U.S.C 112 (a) and (b) and 102 (a) (1) have been withdrawn in view of applicant’s amendment filed on March 3, 2020 and the examiner’s amendment. The closest prior art in the record is Peng et al., (US 2004/0067492 Al, published on April 8, 2004). This prior art does not teach a combination of steps a) to d) of claim 1. This prior art either alone or in combination with the other arts in the record does/do not teach or reasonably suggests/suggest a method of detecting a target RNA from a biological ample which comprises all limitations recited in claim 1.  
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 21, 2021